554 F.2d 758
UNITED STATES of America, Plaintiff-Appellee,v.Santiago MENDOZA, Defendant-Appellant.
No. 76-4273
Summary Calendar.*United States Court of Appeals,Fifth Circuit.
June 24, 1977.

Diana Cisneros, McAllen, Tex., Van A. Hutchins, Alamo, Tex., for defendant-appellant.
Edward B. McDonough, Jr., U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Asst. U. S. Attys., Houston, Tex., John P. Smith, Asst. U. S. Atty., Brownsville, Tex., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Santiago Mendoza pled guilty to possessing marijuana with intent to distribute it.  Months later, after sentencing, he moved to withdraw the plea and requested a hearing on the motion.  The District Court denied his request for a hearing.


2
Mendoza then filed a "notice of appeal" which purports to appeal from the "judgment . . .  denying defendant's motion for withdrawal of entry of plea of guilty . . ."  The District Court has not ruled on the merits of the motion; its order denies only the requested hearing.  The order which Mendoza attempts to appeal from is not a final judgment because it does not terminate the litigation between the parties.  See Parr v. United States, 351 U.S. 513, 76 S.Ct. 912, 100 L.Ed. 1377 (1956).  Without a final judgment, this Court does not have jurisdiction, 28 U.S.C. § 1291.

The appeal is

3
DISMISSED.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409